Citation Nr: 1020585	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in August 2005 and that the immediate cause of death was 
colon cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for gastroparesis, rated as 30 percent 
disabling; anxiety disorder, rated as 30 percent disabling; 
diabetes mellitus, type II, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity with mild 
nonproliferative diabetic retinopathy, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
with mild nonproliferative diabetic retinopathy, rated as 10 
percent disabling; and impotence, rated as noncompensable, 
for a combined rating of 70 percent and the Veteran was 
receiving a total disability rating based on individual 
unemployability (TDIU)of.  

3.  Colon cancer was not manifest during service nor within 
one year of separation from service.  

4.  The Veteran's service-connected diabetes mellitus and its 
complications were etiologically related to the cause of 
death and contributed substantially or materially to cause 
the Veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2009).

2.  The requirements for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, in view of the fact that 
this decision represents a complete grant of the benefit 
sought on appeal, further discussion of the VA's "duty to 
notify" and "duty to assist" obligations is unnecessary since 
the appellant cannot be prejudiced by any possible deficiency 
in those obligations.  

The appellant, who is the Veteran's surviving spouse, has 
advanced the following theories under which service 
connection for the cause of the Veteran's death should be 
granted: (a) the inability to treat the Veteran's fatal colon 
cancer with oxaliplatin, due to its contraindication with his 
service-connected DM, was a contributing factor that led to 
his death; (b) the Veteran's service-connected DM was the 
cause of his colon cancer, which led to his demise; and (c) 
the Veteran's service-connected gastroparesis was a 
contributing factor that led to his death.  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of a 
veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 
38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a).  VA has stated that "service in the 
Republic of Vietnam" includes service on inland waterways.  
See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which a veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases. Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure.  The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

Colon cancer is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  Based on the provisions outlined above, 
the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Accordingly, colon cancer may not be presumed to 
have been incurred during active military service due to 
herbicide exposure including Agent Orange exposure and 
service connection is not warranted for that claimed 
disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Thus, the Board must consider if colon cancer 
was incurred in service, was manifest in the initial post-
service year, and/or is otherwise related to service.  

The Veteran had active service from August 1965 to July 1967.  
Historically, the service treatment records do not reflect 
complaints, findings, treatment or diagnosis of colon cancer.  
Likewise, the post-service records do not reflect any colon 
cancer manifestations nor diagnosis in the initial post-
service year.  Rather, the records show that the Veteran was 
diagnosed with colon cancer many years after service.  

Specifically, VA records show that in July 2003 the Veteran 
underwent a partial colon resection for cancer, which was 
diagnosed that month, and a biopsy of a right liver mass, 
which was positive for metastatic adenocarcinoma.  He had 
Stage IV carcinoma at the time of the surgical procedure.  He 
started on a regimen of chemotherapy.  Unfortunately, the 
Veteran thereafter died in August 2005.  The Certificate of 
Death reflects that the immediate cause of death was colon 
cancer which had been present for one year.  There were no 
significant conditions contributing to death.

At the time of the Veteran's death, service connection was in 
effect for gastroparesis, rated as 30 percent disabling; 
anxiety disorder, rated as 30 percent disabling; diabetes 
mellitus, type II, rated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity with mild 
nonproliferative diabetic retinopathy, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
with mild nonproliferative diabetic retinopathy, rated as 10 
percent disabling; and impotence, rated as noncompensable.  
Also, the Veteran was in receipt of TDIU, effective from May 
2001.  

Several medical professionals have provided opinions 
regarding the Veteran's death.  In a September 2005 report, a 
VA examiner stated that, based on a review of the claims 
file, computerized VA records, and a literature search 
through the National Library of Medicine, there was no 
evidence in the literature that either DM or gastroparesis 
was a causative factor of the Veteran's carcinoma of the 
colon.  In another September 2005 statement, the Veteran's 
treating VA physician, A.K., M.D., stated that in the 
Veteran's case there was a contraindication in treating his 
cancer with Oxaliplatin due to his history of [service-
connected] neuropathy, and that this drug in combination with 
other drugs has been found to be an effective regimen such 
that there was a chance that the Veteran could have survived 
another one or two extra months on such a drug in combination 
with other drugs.  

In a February 2008 report, the VA examiner (the same one as 
in September 2005) provided another opinion, after further 
review of the claims file, computerized VA records, and a 
literature search of the National Library of Medicine.  He 
acknowledged the statements of the Veteran's treating 
physician, Dr. K., but opined that it was less likely as not 
that with Stage IV cancer, regardless of the chemotherapeutic 
regimen, with liver metastasis, that the Veteran would have 
been cured by the addition of oxaliplatin in combination with 
other drugs.  

In January 2009, the Veteran's treating physician, Dr. K., 
also furnished another opinion, asserting that the cause of 
the Veteran's cancer was as likely as not his DM, based on 
cited literature dated in February and August 2008 from the 
National Library of Medicine, which suggested that DM, may be 
a risk factor for colorectal cancer.

In addition, the appellant submitted numerous medical 
articles obtained principally from the Internet, which cite 
to recent studies indicating that patients with DM were 
significantly more likely to have colon cancer than 
individuals without DM.  Two articles also note that 
individuals with inflammatory bowel disease, such as 
ulcerative colitis or Crohn's disease have a higher risk of 
colorectal cancer.  As noted, service connection was in 
effect for gastroparesis, which was an autonomic neuropathy 
associated with the Veteran's DM and which was manifested by 
diarrhea.  Private medical records show that the Veteran was 
symptomatic for diarrhea as early as July 1998, and VA 
records show that it was a chronic condition requiring 
medication.  Thus, these articles appear to suggest that the 
Veteran's DM and gastroparesis placed him in a higher risk 
category for developing colon cancer.  

The Board requested an independent medical exert (IME) 
opinion due to conflicts in the medical opinions of record.  
The IME was requested to answer the following inquiries:

1.  Is it at least as likely as not that the 
Veteran's service-connected diabetes mellitus 
either caused or contributed to the cause of his 
death from colon cancer, to include the question of 
whether the inability to be treated with 
oxaliplatin, due to its contraindication with 
diabetes mellitus, contributed to the cause of 
death?  In doing so, please comment on the medical 
literature submitted in this case.  

2.  Is it at least as likely as not that the 
Veteran's service-connected gastroparesis either 
caused or contributed to the cause of his death 
from colon cancer?  In doing so, please comment on 
the medical literature submitted in this case.

In formulating an opinion, a contributory cause of 
death means that a medical condition, not related 
to the principal cause of death, combined to cause 
death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show 
that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  

Generally, minor service-connected disabilities, 
particularly those of a static nature or not 
materially affecting a vital organ, would not be 
held to have contributed to death primarily due to 
unrelated disability, which would include service-
connected disease or injuries of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other vital 
body functions.  

Lastly, the term "at least as likely as not" does 
not mean "within the realm of possibility", 
rather it means that the weight of the medical 
evidence both for and against the causation is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find against 
causation.

The IME, an endocrinologist, reviewed the medical records as 
well as the internet/treatise evidence.  He discussed the 
pertinent history and noted that the Veteran had been treated 
for DM since the 1980's, had developed peripheral neuropathy 
as well as gastroparesis (a form of autonomic neuropathy), 
and was diagnosed with State IV carcinoma of the sigmoid 
colon, metastatic to the liver at the time of his diagnosis 
in July 2003.  The IME stated that the Veteran was treated 
with chemotherapy and succumbed to his disease in 2005.  The 
IME indicated that a decision was made not to use the drug 
oxaliplatin because of the Veteran's preexisting peripheral 
neuropathy.  The IME acknowledged the letter from Dr. K., an 
oncologist, that this agent had the potential of increasing 
the Veteran's lifespan by 1-2 months.  The IME said that 
although he was an endocrinologist and not the "most 
expert" in that area, it seemed clear that the decision not 
to use oxaliplatin because of the Veteran's peripheral 
neuropathy did not contribute to his death.  

Regarding whether or not the Veteran's service-connected 
gastroparesis caused or contributed to cause death from colon 
cancer, the IME noted that there had been theories advanced 
in the literature that gastroparesis might be a contributing 
cause of colon cancer, but he indicated that there was no 
substantial data in humans to support this theory.  
Furthermore, gastroparesis involves delayed gastric emptying 
and this Veteran's cancer was in the distal colon.  Regarding 
whether gastroparesis contributed to complications in ill 
hospitalized patients, the IME stated that this disease 
commonly made the blood glucose in patients with DM difficult 
to manage and may cause vomiting which may be difficult to 
distinguish from the vomiting caused by the Veteran's 
underlying illness and/or chemotherapy used to treat the 
metastatic cancer.  The IME found nothing in the Veteran's 
records to suggest that his gastroparesis contributed to his 
death.  

The IME noted that there was also a claim that the service-
connected DM was the cause of the colon cancer.  The 
appellant had supplied information from various sources, 
including medical literature in support of this claim.  He 
referred to an article from the American Journal of 
Epidemiology published in 1998 which showed a barely 
statistically significant 20 percent increased change of 
developing colon cancer in patients with DM than with those 
without DM.  Also, a 2004 article from that publication 
showed a barely significant 20 percent increased risk of 
fatal colon cancer in men with DM as compared to those 
without DM.  The IME stated that this was not unique to colon 
cancer.  The most recent detailed review of this subject was 
published in the October 2009 issue of the British Journal of 
Cancer.  In this meta-analysis, a small increased risk of the 
development of colon cancer in diabetics versus non-diabetics 
was also found, although many of the individual studies 
analyzed showed no increased risk.  Thus, although there was 
some support for the idea that DM may put a patient at a 
slightly increased risk of developing colon cancer, it would 
be a huge leap that is not supported scientifically at this 
point to therefore conclude that the DM causes colon cancer.  
The IME opined that it seemed very unlikely that the 
Veteran's DM caused his colon cancer, both being common 
conditions, and dare more likely that this was a change 
association of these two fairly common conditions.  

The Board notes that medical treatise evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this 
case, the medical treatise evidence that has been submitted 
by the appellant has support from Dr. K., but the IME 
provided a contrary opinion regarding that treatise evidence.  

At the outset, all of the medical opinions of record, the 
initial VA examiner, Dr. K the VA oncologist, and the IME, 
are well reasoned, detailed, consistent with other evidence 
of record, and included an access to the accurate background 
of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  They were all based on an accurate medical 
history.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating a veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

As noted, the appellant has advanced several theories under 
which she believes that service connection for the cause of 
the Veteran's death should be granted.  Although the 
appellant is competent in certain situations to provide her 
observation as well as a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Rather, the Board attaches greater probative weight 
to the findings of skilled, unbiased professional than to the 
statements of the appellant.  The appellant is sincere in her 
contentions, but they are not probative evidence on their 
own.  

With regard to the medical professionals' opinions, in sum, a 
VA examiner and the IME both opined that the Veteran's DM, 
peripheral neuropathy, and gastroparesis, did not play 
etiological roles in the Veteran's death from colon cancer.  
Conversely, the VA oncologist opined that DM was 
etiologically related to the Veteran's colon cancer and that 
the Veteran's life could have been extended with drug therapy 
but for the existence of his peripheral neuropathy which 
prevented use of that surgery.  The medical literature 
submitted by the appellant supports the VA oncologist's 
theory that there is a causal connection between DM and colon 
cancer, as there is a stated increased risk for diabetics to 
develop colon cancer.  Also, the gastroparesis results in an 
increased risk.  On the other hand, the IME opined that the 
cited increased risks were not statistically significant (20 
percent) to provide the causal connection.  All opinions were 
provided by medical professionals, including an oncologist 
and an endocrinologist.  Stated differently, while the IME 
and VA examiner opined that the Veteran's service-connected 
disabilities did not cause or contribute to cause the 
Veteran's colon cancer, the VA oncology specialist opined 
that DM contributed substantially or materially to the 
development of colon cancer, DM aided or lent assistance to 
the production of death, and peripheral neuropathy 
essentially hastened death as it prevented therapy that would 
not have cured the colon cancer, but would have caused death 
to occur later.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether DM and its 
complications contributed to cause death from colon cancer.  
As noted, there are contradictory opinions, but the Board 
finds that they are of equally probative value as they were 
provided by specialists and were based on accurate medical 
histories.  The evidence in this case is so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for the cause of the Veteran's death is warranted.  

With respect to the claim for Dependency and Indemnity 
Compensation, DIC benefits are payable under certain 
circumstances if the service member was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability that had been totally disabling 
for a specified period of time. DIC benefits granted to a 
surviving spouse under 38 U.S.C.A. § 1318 would be paid "in 
the same manner as if the veteran's death were service 
connected." 38 U.S.C.A. § 1318(a).  The Board's above grant 
of service connection for the cause of the Veteran's death 
recognizes that the death of the Veteran was related to 
disease or injury incurred in service, DM and its 
complications.

The Court has indicated that, only if an appellant's claim 
for service connection for the cause of the Veteran's death 
is denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the Veteran's death, the claim of entitlement to DIC 
under 38 U.S.C. § 1318 is moot, and this aspect of the 
appellant's claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


